DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ostgard et al (US 2001/0018402 A1) referred to herein as ‘Ostgard’.
Regarding Claim 1, Ostgard discloses a process for the preparation of the fixed bed Raney copper catalyst comprising preparing a fixed bed Raney catalyst by the known route, shaping it (the shape referred to as a tablet, which is considered monolithic; Example 3), activating it, doping it with at least one doping metal, washing it and drying it ([0010]). This reads on Claim 1, in which a process for providing a catalytically active fixed bed comprising monolithic shaped bodies as catalyst supports or consisting of monolithic shaped bodies laden with a catalyst comprising at least one metal selected from Ni, Fe, Co, Cu, Cr, Pt, Ag, Au, Pd, Mn, Re, Ru, Rh and Ir is disclosed; this also reads on Claim 1, in which a fixed bed comprising monolithic shaped bodies or consisting of monolithic shaped bodies is introduced into a reactor is disclosed. Further, Ostgard discloses an example in which a suspension of hexchloroplatinum is added to the catalyst to introduce platinum into the catalyst ([0042]). This reads on Claim 1, in which the fixed bed is contacted with a suspension of the at least one catalyst or the precursor thereof in a liquid medium, and the suspension of the at least one catalyst or the precursor thereof is at least partly conducted in a liquid circulation stream, the catalyst or the precursor comprising at least one metal selected from Ni, Fe, Co, Cu, Cr, Pt, Ag, Au, Pd, Mn, Re, Ru, Rh and Ir, to obtain a fixed bed laden with the catalyst or the precursor is disclosed.
Further regarding Claim 1, because steps (c), (d), and (e) are “optional” per the claim language, they are interpreted by the examiner as not required by the claim. 
Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ostgard discloses the inventive shaped bodies to be tableted, having a diameter of 3 mm, or 0.3 cm.
Regarding Claim 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ostgard discloses the use of a Raney metal as seen above, which is considered a metal foam.
Regarding Claim 6, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ostgard discloses the use of Raney catalysts as seen above.
Regarding Claim 8, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ostgard discloses an example in which the metal solution used to prepare the inventive catalyst is 50% Cu and 50% Al ([0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3-4, 7, 9-19 is/are rejected under 35 U.S.C. 10 as being unpatentable over Ostgard et al (US 2001/0018402 A1) referred to herein as ‘Ostgard’.
Regarding Claim 3 & 16, the prior art discloses the limitations of Claim 1 as shown above. Further, while Ostgard does not disclose at least 90% by weight of the at least one catalyst or the precursor thereof, based on the total weight of the catalyst of the precursor, has a particle size in the range from 0.1 to 200 pm, one of ordinary skill in the art would find it obvious to determine the ideal particle size for the metal particles that would maximize the catalytic effect of the fixed bed.
Regarding Claim 4 & 17, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Ostgard does not disclose the bulk density of the catalyst used in step b) or precursor thereof is at least 0.8 g/mL, one of ordinary skill in the art would find it obvious to determine the ideal bulk density for such a material that would maximize the catalytic effect of the fixed bed.
Regarding Claim 7, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Ostgard is silent regarding contacting the metal foam with an oxidized metal, one of ordinary skill in the art would find obvious that any metal stored in air would undergo a non-zero amount of oxidization, thus resulting in a layer of oxidized metal on the surface of the used metal particles. Therefore, one of ordinary skill in the art would find it obvious that some of metal used in the inventive process of Ostgard would be present in oxidic form.
Regarding Claim 9 & 18, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Ostgard is silent regarding the fixed bed having not more than 5% free area that is not part of the shaped bodies, one of ordinary skill in the art would find it obvious to determine the ideal free surface area for the fixed bed that would maximize the catalytic effect of the fixed bed.	 
Regarding Claim 10 & 19, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ostgard discloses a metal foam as seen above, which have pores.
Further regarding Claim 10 & 19, while Ostgard is silent regarding the pore surface areas of the inventive material, one of ordinary skill in the art would find it obvious to determine the ideal pore surface area for the metal foam that would maximize the catalytic effect of the fixed bed.
Regarding Claims 11 and 12, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ostgard discloses that the invention is effective in the hydrogenation of alcohols (Claim 11). Butyne-1,4-diol and butene-1,4-diol are alcohols.
Further regarding Claim 11, while Bird is silent on the presence of any CO in said reaction, one of ordinary skill in the art would expect such a reaction to be performed in an air atmosphere absent showings to the contrary, and as such there would be an amount of CO present in the reactor from what exists in the air, in an amount between 5 and 30 ppm (see evidentiary reference, Carbon Monoxide's Impact on Indoor Air Quality, at “Levels in Homes”).
Regarding Claim 13, the prior art makes obvious the limitations of Claim 11 as shown above. Further, while no CO concentration is disclosed by the prior art, there would naturally exist a CO gradient within the reactor, the highest concentration of CO existing at the place in the reactor closest to the air and the lowest concentration of CO existing at the place in the reactor furthest from the air, as there is a small amount of CO present in the air in an amount between 5 and 30 ppm (see evidentiary reference, Carbon Monoxide's Impact on Indoor Air Quality, at “Levels in Homes”).
Regarding Claim 14, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, while the prior art is silent regarding a temperature gradient in the reactor, hydrogenation reactions are bond-forming reactions, and thus are exothermic – therefore, there would necessarily be a temperature gradient in the reactor, wherein the highest temperatures exist where the concentration of reactants are lowest and the lowest temperatures exist where the concentration of reactants are highest.
Regarding Claim 15, the prior art discloses the limitations of Claim 1 as shown above. Further, while the smallest dimension in any direction is not disclosed to be at least 5 cm, one of ordinary skill in the art would find it obvious to determine the ideal dimensions of the support that would maximize the catalytic activity of the fixed bed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736